 1
                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   DEBRA VENEGAS,                         ) Case No. 5:18-cv-02638-JDE
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14                                          )
     ANDREW M. SAUL,
                                            )
15   Commissioner of Social Security,       )
                                            )
16                                          )
                        Defendant.          )
17                                          )
18
           In accordance with the Memorandum Opinion and Order filed herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20
     Social Security is reversed and this matter is remanded for further
21
     administrative proceedings consistent with the Court’s Order.
22
23
24   Dated: December 02, 2019
25                                        ______________________________
26                                        JOHN D. EARLY
                                          United States Magistrate Judge
27
28
